DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022, has been entered.
 	In addition, the supplemental amendment and declaration filed December 14, 2022, are entered.

Status of the Claims
	Claims 1-2, 6-8, 30-32, 37-39, and 42-43 are pending. Claims 1, 6-7, and 42 were amended and claims 3-5, 9-29, 33-36, 40-41 and 44-46 were canceled in the amendment filed December 14, 2022.
	Applicant’s election without traverse of Group I (claims 1-38), and the species identified as compound 
    PNG
    media_image1.png
    54
    166
    media_image1.png
    Greyscale
 (claims 1, 2, 5-8, 30-32 and 37-38), in the reply filed on November 25, 2019, is acknowledged. The elected species was determined to be free of the prior art in the First Action on the Merits mailed March 5, 2020. Claim 42 drawn to a method of using an allowable product is rejoined. Claims 8, 30, 37-38, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 39 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The previous rejection of claims 1, 14, 15, 16, 31, 32 and 46 under 35 U.S.C. 103 as being unpatentable over US 2006/0217297 A1 in view of US 2007/0082860 A1 is withdrawn in view of the amendment filed December 14, 2022. Amended claim 1 excludes 
CRYFPNAPYL
|
CYTWNQMNL

because formula (1) no longer includes embodiments wherein R1 is cancer antigen peptide C.
	A new rejection under 35 U.S.C. 112(b) is made. An attempt was made by the Examiner to avoid this rejection (see interview summary mailed December 8, 2022). Because the amendment suggested by the Examiner in response to the interview was not filed, a new rejection is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the indefinite language is “R1 is a group of formula (2)” and “a thioether group in the formula (2) binds to a thioether group in the formula (1)”. The language is indefinite because it is not clear how the thioether groups bind to each other. Formula (2) comprises the thioether (red arrow) group at the N-terminus. Given the presence of the methyl group attached to S, it is not clear how S forms a bond with the S in formula (1).

    PNG
    media_image2.png
    187
    480
    media_image2.png
    Greyscale

The dependent claims fail to remedy this issue and are likewise rejected.

Proposed Amendment
The following amendment suggested by the Examiner would overcome the rejection in this action and advance prosecution.

A compound of Formula (1-2) or a pharmaceutically-acceptable salt thereof

    PNG
    media_image3.png
    249
    467
    media_image3.png
    Greyscale

wherein:
Xa and Ya are each a single bond;
Xb and Yb are each independently a single bond or a divalent peptide group consisting of 1 - 4 amino acid residues wherein Xb and Yb together have 0 - 4 amino acid residues;
cancer antigen peptide A and cancer antigen peptide B are different and each is a peptide consisting of an amino acid sequence selected from the group consisting of: 
RMFPNAPYL (SLQ ID NO: 2),
CMTWNQMNL (SLQ ID NO: 3), 
CYTWNQMNL (SLQ ID NO: 4), 
ALLPAVPSL, (SEQ ID NO: 5), 
SLGEQQYSV (SEQ ID NO: 6), and 
RVPGVAPTL (SEQ ID NO: 7);
wherein the alpha amino group of the N-terminal amino acid of the cancer antigen peptide A binds to Ya and the backbone carbonyl group of the C-terminal amino acid of the cancer antigen peptide A binds to the hydroxyl group; and
wherein the alpha amino group of the N-terminal amino acid of the cancer antigen peptide B binds to Yb and the backbone carbonyl group of the C-terminal amino acid of the cancer antigen peptide B binds to the hydroxyl group.
	
In addition, cancel claims 2 and 7.
	Claims 6, 8, 30-32, 37-39, and 42-43 do not require amendment.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654